This is also a companion case to that of City of Houston v. Estes, this day decided by the court. The pleadings and facts are identical except for the difference in the dates of appointment and discharge. The same points are urged for reversal except that in this case the facts do not present the issue of service as special policeman subsequent to the attempted discharge, and that the question of the right to recover interest under the pleadings is presented here as in Lubbock's case (also this day decided).
In this case also the judgment was limited to the salary and interest for the two-year term.
We are of opinion the facts support the judgment, and following City v. Estes and City v. Lubbock, supra, the judgment is affirmed.
Affirmed.
Writ of error refused. *Page 106